   Case 1:19-cv-00276-DLC-SLC Document 130 Filed 05/20/20 Page 1 of 13
                                             Draft: May 19, 2020 at 4:00 pm


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 HASSAN CHAHINE and CHAHINE SPORTSWEAR :
 II CORP.,                              :
                                        :             19cv0276 (DLC)
                          Plaintiffs,   :
                                        :           OPINION AND ORDER
                -v-                     :
                                        :
 CITY OF NEW YORK, NEW YORK CITY POLICE :
 DEPARTMENT, OFFICER DAVID PEREZ,       :
 OFFICER MATTHEW MAURO, and POLICE      :
 OFFICER JOHN DOE NOS. 1-5,             :
                                        :
                          Defendants.   :
                                        :
 -------------------------------------- X

APPEARANCES

For plaintiffs:
Ethan D. Irwin
Raiser & Kenniff
300 Old Country Rd.
Mineola, NY 11756
(516) 742-7600

E. Gordon Haesloop
Bartlett, McDonough, Bastone & Monaghan
300 Old Country Rd.
Mineola, NY 11501
(516) 877-2900

For defendants:
Christopher Dominick DeLuca
Matthew Stein
New York City Law Department, Office of the Corporation Counsel
100 Church Street
New York, NY 10007
(212) 356-3535
    Case 1:19-cv-00276-DLC-SLC Document 130 Filed 05/20/20 Page 2 of 13



DENISE COTE, District Judge:

     On September 13, 2019, defendants City of New York (the

“City”), the New York City Police Department (the “NYPD”), and

police officers David Perez and Matthew Mauro (collectively, the

“Defendants”) moved to dismiss each of the claims asserted

against them in the Second Amended Complaint (“SAC”).          For the

reasons that follow, the Defendants’ motion is granted.

                               Background

     The following facts are alleged in the SAC and are assumed

to be true for the purpose of addressing this motion.1          Hassan

Chahine (“Chahine”) is the owner of Chahine Sportswear, a

clothing store located in New York City.

     On March 27, 2018, officers Perez and Mauro “took clothing”

from Chahine Sportswear, having been informed by Gucci America,

Inc. (“Gucci”) and William Friberg (“Friberg”), an employee of

Gucci, that Chahine was selling counterfeit Gucci apparel.2           The

same day, after Friberg confirmed that the clothing was

counterfeit and signed a supporting deposition affirming the


1 The Defendants have attached a number of documents to their
September 13, 2019 motion to dismiss the SAC. Each of those
documents is judicially noticeable, incorporated by reference in
the SAC, or integral to it.

2 In its recitation of the facts supporting its claims, the SAC
does not specify the clothing that was taken. In the first
cause of action, which is for unlawful seizure of property, the
SAC alleges that the Defendants seized approximately 2 coats, 11
pants, and 208 pairs of shorts.


                                    2
    Case 1:19-cv-00276-DLC-SLC Document 130 Filed 05/20/20 Page 3 of 13



same, NYPD officers arrested Chahine.3       During the arrest,

Chahine informed the police officers that the merchandise he

sold was not counterfeit Gucci apparel, but instead was labeled

“Southpole.”     The SAC alleges that the information Gucci and

Friberg provided to the NYPD was “unjustified and wrongful,” and

that Friberg “created and signed a misleading, perjured,

falsified, and deceptive supporting deposition.”

     On April 18, 2018, Chahine was charged with one count of

trademark counterfeiting in the third degree, in violation of

New York Penal Law § 165.71.      Following a September 26, 2018

proceeding, the case against Chahine was dismissed on Speedy

Trial grounds.

     On January 10, 2019, Chahine commenced this action.           On

June 4, Chahine filed the SAC naming the Defendants, as well as

Gucci and Friberg.     The SAC alleges upon information and belief

that Gucci and Friberg had a “pre-existing relationship” with

all of the Defendants “so that Gucci could disguise [its]

harassment of small business owners as lawful.”         The SAC also

alleges that Perez and Mauro knew that Friberg’s supporting

deposition was falsified and that the Defendants conspired with

Gucci and Friberg to harm Chahine’s business operations.           On




3 The SAC does not specify whether Perez and Mauro were among the
officers who arrested Chahine.


                                    3
    Case 1:19-cv-00276-DLC-SLC Document 130 Filed 05/20/20 Page 4 of 13



November 11, 2019, Chahine filed a stipulation of discontinuance

with prejudice as to Gucci and Friberg.

     The SAC asserts the following claims under 42 U.S.C. § 1983

against the Defendants: (1) unlawful seizure of property, (2)

unlawful seizure of person, (3) failure to intervene, (4) false

arrest and false imprisonment, and (5) malicious prosecution.

The SAC also alleges § 1983 municipal liability claims and a

state law claim for tortious interference with business

relations against the City and NYPD.        On September 13, 2019, the

Defendants moved to dismiss the SAC in its entirety.          This

motion became fully submitted on January 14, 2020.4         On April 23,

this action was reassigned to this Court.

                               Discussion

     “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.”        Geffner v. Coca-Cola

Co., 928 F.3d 198, 199 (2d Cir. 2019) (citation omitted).            “A

claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”




4 In opposing the Defendants’ motion to dismiss, Chahine does not
defend his unlawful seizure of a person claim, nor does he
contest that the NYPD is a non-suable entity. The unlawful
seizure of a person claim is deemed abandoned as to all
Defendants, as are all of the claims alleged against the NYPD.


                                    4
   Case 1:19-cv-00276-DLC-SLC Document 130 Filed 05/20/20 Page 5 of 13



Charles v. Orange County, 925 F.3d 73, 81 (2d Cir. 2019)

(citation omitted).     “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not

suffice.”   Empire Merchants, LLC v. Reliable Churchill LLP, 902

F.3d 132, 139 (2d Cir. 2018).     The plaintiff must plead enough

facts to “nudge[ ] [his] claims across the line from conceivable

to plausible . . . .”     Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007).

    When a party moves to dismiss for failure to state a claim

upon which relief can be granted under Rule 12(b)(6), Fed. R.

Civ. P., a court must “constru[e] the complaint liberally,

accept[ ] all factual allegations as true, and draw[ ] all

reasonable inferences in the plaintiff’s favor.”        Coal. for

Competitive Elec., Dynergy Inc. v. Zibelman, 906 F.3d 41, 48-49

(2d Cir. 2018) (citation omitted).      But, “allegations that are

conclusory are not entitled to be assumed true.”        Lynch v. City

of New York, 952 F.3d 67, 72 (2d Cir. 2020) (citation omitted).

The plausibility standard requires that the complaint contain

“enough fact to raise a reasonable expectation that discovery

will reveal evidence of illegal conduct.”       Id. (citation

omitted).   “A complaint is . . . deemed to include any written

instrument attached to it as an exhibit, materials incorporated

in it by reference, and documents that, although not

incorporated by reference, are ‘integral’ to the complaint.”


                                   5
   Case 1:19-cv-00276-DLC-SLC Document 130 Filed 05/20/20 Page 6 of 13



Sierra Club v. Con-Strux, LLC, 911 F.3d 85, 88 (2d Cir.

2018) (citation omitted).

  I.     False Arrest and Malicious Prosecution

       The Defendants seek dismissal of Chahine’s claims for false

arrest and malicious prosecution on the ground that probable

cause supported his arrest and prosecution.        “Probable cause is

a complete defense to a constitutional claim of false arrest . .

. [a]nd continuing probable cause is a complete defense to a

constitutional claim of malicious prosecution.”        Betts v.

Shearman, 751 F.3d 78, 82 (2d Cir. 2014).

       “Probable cause exists when one has knowledge of, or

reasonably trustworthy information as to, facts and

circumstances that are sufficient to warrant a person of

reasonable caution in the belief that an offense has been or is

being committed by the person to be arrested.”        Id. (citation

omitted).     “[P]robable cause exists if a law enforcement officer

received information from some person, normally the putative

victim or eyewitness, unless the circumstances raise doubt as to

the person’s veracity.”     Id. (citation omitted).     There is no

duty imposed on an arresting officer “to investigate exculpatory

defenses offered by the person being arrested or to assess the

credibility of unverified claims of justification before making

an arrest.”    Jocks v. Tavernier, 316 F.3d 128, 136 (2d Cir.

2003).    “Probable cause does not necessarily disappear simply


                                   6
   Case 1:19-cv-00276-DLC-SLC Document 130 Filed 05/20/20 Page 7 of 13



because an innocent explanation may be consistent with facts

that an officer views as suspicious.”       Figueroa v. Mazza, 825

F.3d 89, 102 (2d Cir. 2016) (citation omitted).

    Chahine’s claims of false arrest and malicious prosecution

fail because the facts alleged in the SAC, as well as the

documents properly considered on this motion, show that there

was probable cause for his arrest.      Friberg, a Gucci employee,

informed the NYPD that Chahine was selling counterfeit

merchandise, and filed a deposition in support of his

allegations confirming that merchandise taken from Chahine

Sportswear was indeed counterfeit.      It was Friberg’s allegations

and supporting deposition that led to Chahine’s arrest for

selling counterfeit merchandise through Chahine Sportswear.          As

an employee of Gucci, Friberg was a putative victim who provided

reasonably trustworthy information upon which the Defendants

were entitled to rely.

    Chahine does not contest that these facts, on their own,

give rise to probable cause.     Instead, he argues that a finding

of probable cause is defeated by the allegations in the SAC that

Perez and Mauro knew that Friberg had provided them with

falsified information and that the Defendants were conspiring

with Gucci and Friberg to harm small businesses.        This argument

is unavailing.   These allegations are wholly conclusory and

therefore not entitled to be assumed true.       See Lynch, 952 F.3d


                                   7
   Case 1:19-cv-00276-DLC-SLC Document 130 Filed 05/20/20 Page 8 of 13



at 77-78 (affirming dismissal of civil rights claims based on

conclusory allegations of collusion).       As Chahine has failed to

plead any facts that cast doubt on whether probable cause

supported his arrest, or that probable cause continued

throughout his prosecution, Chahine’s claims of false arrest and

malicious prosecution must be dismissed.

  II.    Unlawful Seizure of Property

    The Defendants seek dismissal of Chahine’s unlawful seizure

of property claim on the ground that there was probable cause to

seize his property.    When an officer has probable cause for an

arrest, he may “seize things connected with the crime as its

fruits or as the means by which it was committed.”         United

States v. Robinson, 414 U.S. 218, 225 (1973) (citation omitted);

see also United States v. Gregg, 463 F.3d 160, 166 (2d Cir.

2006).

    In the cause of action for unlawful seizure of property,

the SAC alleges that Chahine’s property, including 2 coats, 11

pants, and 208 pairs of shorts, was unlawfully seized from

Chahine Sportswear because there was no probable cause to

believe that Chahine was committing a crime.        That cause of

action does not provide any detail on when this merchandise was

seized or by whom.    Assuming that the unlawful seizure of

property claim refers to Perez and Mauro taking clothing from

Chahine Sportswear prior to Chahine’s arrest, the claim must be


                                   8
   Case 1:19-cv-00276-DLC-SLC Document 130 Filed 05/20/20 Page 9 of 13



dismissed because, based on the SAC and documents on which the

Court may rely in a review of the SAC’s allegations, Perez and

Mauro had probable cause to seize his merchandise.         At that

time, Perez and Mauro had been informed by Friberg that Chahine

was selling counterfeit clothing.      Having received information

from a putative victim that Chahine was committing a crime,

Perez and Mauro had probable cause to seize the merchandise at

issue.

  III. Failure to Intervene

    The Defendants argue that Chahine’s failure to intervene

claim must be dismissed because Chahine has not plausibly

alleged that his constitutional rights were violated.         “A law

enforcement officer has an affirmative duty to intercede on

behalf of a citizen whose constitutional rights are being

violated in his presence by other officers.”        O’Neill v.

Krzeminski, 839 F.2d 9, 11 (2d Cir. 1988).       “An officer who

fails to intercede is liable for the preventable harm caused by

the actions of the other officers where that officer observes or

has reason to know . . . that a citizen has been unjustifiably

arrested . . . or . . . that any constitutional violation has

been committed by a law enforcement official.”        Anderson v.

Branen, 17 F.3d 552, 557 (2d Cir. 1994).




                                   9
   Case 1:19-cv-00276-DLC-SLC Document 130 Filed 05/20/20 Page 10 of 13



     Chahine’s failure to intervene claim must be dismissed.

Chahine has not plausibly pleaded that his constitutional rights

were violated by any officer.

  IV.   Municipal Liability

     The City seeks dismissal of Chahine’s § 1983 municipal

liability claims.    These claims against the City are premised

upon the existence of a “policy or custom” of prosecuting small

businesses for the purpose of benefiting Gucci, as well as on

the City’s failure to train its employees in how to detect

counterfeit merchandise.

     Municipalities cannot be held liable under § 1983 unless

the plaintiff can prove that the unconstitutional action was

taken pursuant to

     a policy statement, ordinance, regulation, or decision
     officially adopted and promulgated by that body’s
     officers, or pursuant to governmental “custom” even
     though such a custom has not received formal approval
     through the body’s official decisionmaking channels.

Jeffes v. Barnes, 208 F.3d 49, 57 (2d Cir. 2000) (citation

omitted).   “[I]solated acts by non-policymaking municipal

employees are generally not sufficient to demonstrate a

municipal custom, policy or usage that would justify liability.”

Matusick v. Erie Cty. Water Authority, 757 F.3d 31, 62 (2d Cir.

2014) (citation omitted).     Municipal liability thus requires a

showing “(1) that the [City’s] failure to train its employees

amounted to deliberate indifference to constitutional rights;


                                   10
   Case 1:19-cv-00276-DLC-SLC Document 130 Filed 05/20/20 Page 11 of 13



(2) that there was a persistent and widespread unconstitutional

governmental policy or custom; or (3) that a [City] policymaker

approved any constitutional violation.”       Carter v. Inc. Village

of Ocean Beach, 759 F.3d 159, 164 (2d Cir. 2014) (citation

omitted).    An “official policy or custom” may be established

through the official acts of city lawmakers or “those whose

edicts or acts may fairly be said to represent official policy,”

Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S.

658, 694 (1978), or by a pattern of misconduct that is

“sufficiently persistent or widespread as to acquire the force

of law.”    Reynolds v. Giuliani, 506 F.3d 183, 192 (2d Cir.

2007).

     “A municipality’s culpability for a deprivation of rights

is at its most tenuous where a claim turns on a failure to

train.”    Connick v. Thompson, 563 U.S. 51, 61 (2011).        In order

to provide a basis for municipal liability, “a municipality’s

failure to train its employees in a relevant respect must amount

to deliberate indifference to the rights of persons with whom

the untrained employees come into contact.”        Id. (citation

omitted).    Deliberate indifference requires “proof that a

municipal actor disregarded a known or obvious consequence of

his action.”   Id. (citation omitted).      “A pattern of similar

constitutional violations by untrained employees is ordinarily

necessary to demonstrate deliberate indifference for purposes of


                                   11
   Case 1:19-cv-00276-DLC-SLC Document 130 Filed 05/20/20 Page 12 of 13



failure to train.”    Id. at 62 (citation omitted).       This is

because “the nuance of a particular training need may only

become apparent to the municipal policymakers after a pattern of

violations arises in substantially similar circumstances.”           Cash

v. County of Erie, 654 F.3d 324, 336 (2d Cir. 2011) (citation

omitted).

       Chahine has failed to state a § 1983 claim for municipal

liability against the City.     Chahine has made no attempt to

plead any factual support for his bare legal conclusions.           The

SAC contains little more than “labels and conclusions or a

formulaic recitation of the elements of a cause of action.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).        Further, Chahine

has failed to allege a pattern of similar violations as

ordinarily required to support a failure to train claim.

Chahine’s § 1983 claims against the City are dismissed.

  V.     Intentional Interference with Business Relations

       The City seeks dismissal of Chahine’s claim for intentional

interference with prospective business relations.         To state a

claim for tortious interference with prospective business

relations under New York law, four conditions must be met: “(1)

the plaintiff had business relations with a third party; (2) the

defendant interfered with those business relations with a third

party; (3) the defendant acted for a wrongful purpose or used

dishonest, unfair, or improper means; and (4) the defendant's


                                   12
   Case 1:19-cv-00276-DLC-SLC Document 130 Filed 05/20/20 Page 13 of 13



acts injured the relationship.”      Catskill Dev., L.L.C. v. Park

Place Entm't Corp., 547 F.3d 115, 132 (2d Cir. 2008).          Tortious

interference with business relations also “requires an

allegation that plaintiff would have entered into an economic

relationship but for the defendant's wrongful conduct.”          Premium

Mortg. Corp. v. Equifax, Inc., 583 F.3d 103, 107 (2d Cir.

2009) (per curiam) (citation omitted).

     Chahine has not adequately pleaded a claim for tortious

interference with prospective business relations against the

City.    The SAC contains no factual allegations that give rise to

the inference that the City acted for a wrongful purpose or used

dishonesty, unfair, or improper means.       The SAC also fails to

identify a third party with whom Chahine had prospective

business relations or to allege that Chahine would have entered

into an economic relationship but for the City’s conduct.

Chahine’s claim for tortious interference with prospective

business relations is therefore dismissed.

                               Conclusion

     The Defendants’ September 13, 2019 motion to dismiss is

granted.   The Clerk of Court shall close this case.


Dated:     New York, New York
           May 20, 2020

                                  ____________________________
                                          DENISE COTE
                                  United States District Judge


                                   13
